Case: 21-51084     Document: 00516559562          Page: 1    Date Filed: 11/29/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                      November 29, 2022
                                   No. 21-51084
                                                                        Lyle W. Cayce
                                                                             Clerk

   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Jeffrey Thomas Scott,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                       for the Western District of Texas
                            USDC No. 7:21-CR-66-1


   Before Smith, Barksdale, and Haynes, Circuit Judges.
   Per Curiam:*
          Jeffrey Thomas Scott was charged and convicted of being a felon in
   possession of a firearm in violation of 18 U.S.C. § 922(g). In this appeal,
   Scott challenges the district court’s denial of his motion to suppress the
   firearm and statements he made to arresting officers. For the reasons set
   forth below, we AFFIRM the denial of the suppression motion, but we


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-51084      Document: 00516559562             Page: 2   Date Filed: 11/29/2022




                                     No. 21-51084


   REMAND to the district court for the limited purpose of correcting a
   clerical error in the district court’s judgment.
                                         I.
          In February 2021, the Midland Police Department dispatched several
   officers to an apartment complex to locate an individual named “Brooke”
   who was suspected of violating a drug court order. When officers arrived at
   Brooke’s apartment, they knocked on the door, and a man —later identified
   as Scott—approached the doorway. The officers asked Scott to step outside
   and questioned whether he had any weapons on him. He responded “no.”
   One officer, Officer Fonseca, grabbed Scott by the sleeve of his sweatshirt to
   move him out of the way of the apartment door. Scott asked why he was
   being searched (even though no one was searching Scott at this moment).
   After this comment, however, Officer Fonseca ordered another officer to
   perform a pat down. Scott walked past the officers and then took off running.
   The officers chased after Scott, quickly apprehending him in the stairwell of
   the apartment complex. Scott immediately informed the officers that he had
   a gun on him. The officers secured the firearm and placed Scott in handcuffs.
   One officer asked Scott if he was a felon, and he responded that he was.
          Based on the foregoing events, the officers took Scott into custody,
   and the Government charged him with being a felon in possession of a
   firearm.   Scott subsequently moved to suppress the firearm and the
   statements he made to the arresting officers. The district court held an
   evidentiary hearing on the suppression motion in which the Government
   presented testimony from two of the arresting officers and body camera
   footage documenting the interaction.
          The district court initially granted Scott’s motion. It concluded that
   the officers lacked reasonable suspicion to conduct an investigatory stop at
   the time Officer Fonseca ordered the pat down. Therefore, the firearm and




                                          2
Case: 21-51084      Document: 00516559562           Page: 3   Date Filed: 11/29/2022




                                     No. 21-51084


   statements were the products of an unsupported investigative stop.
   However, the district court later granted the Government’s motion for
   reconsideration, reversing its earlier suppression order. This time it agreed
   with the Government that (1) the officers did not seize Scott until they
   apprehended him in the stairwell, (2) the officers had reasonable suspicion to
   seize Scott at that point, and (3) the officers had a reasonable basis to search
   Scott for weapons after he admitted he was armed. Scott subsequently
   proceeded to a bench trial, in which the district court found him guilty. He
   timely appealed.
                                        II.
          When considering the denial of a motion to suppress, we review legal
   conclusions de novo and factual findings for clear error. United States v.
   Robinson, 741 F.3d 588, 594 (5th Cir. 2014). We view the evidence presented
   at the suppression hearing in the light most favorable to the prevailing party,
   here, the Government. United States v. Cervantes, 797 F.3d 326, 339 (5th Cir.
   2015). We defer to the district court’s factual findings unless we are left with
   a “definite and firm conviction that a mistake has been committed.” United
   States v. Scroggins, 599 F.3d 433, 440 (5th Cir. 2010).
          The Fourth Amendment protects “against unreasonable searches and
   seizures,” U.S. Const. amend. IV, and evidence obtained “in violation
   of the amendment may be excluded from introduction at trial,” United States
   v. Flowers, 6 F.4th 651, 655 (5th Cir. 2021), cert. denied, 142 S. Ct. 2702
   (2022). This case primarily concerns a “seizure,” which is, inter alia, “[a]
   temporary, warrantless detention of an individual.” Id. A seizure takes the
   form of either (1) “physical force” or (2) a “show of authority” that “in
   some way restrain[s] the liberty” of an individual. Terry v. Ohio, 392 U.S. 1,
   19 n.16 (1968). “[A] seizure under the Fourth Amendment must be justified
   at its inception”; therefore, “our first task is ordinarily to determine when




                                          3
Case: 21-51084      Document: 00516559562           Page: 4    Date Filed: 11/29/2022




                                     No. 21-51084


   the seizure occurred.” See Flowers, 6 F.4th at 655 (internal citation and
   quotation marks omitted).
          After reviewing the officer testimony and body camera footage, the
   district court concluded that Scott was seized at the moment the officers
   apprehended him in the stairwell. Scott challenges this conclusion on two
   grounds: he maintains that he was seized prior to this moment (1) by a show
   of authority or, alternatively, (2) by force when Officer Fonseca grabbed his
   sweatshirt.
          At the outset, we reject Scott’s argument that he was seized by a
   “show of authority.” To evaluate whether such a seizure occurred, we apply
   the objective test set forth in United States v. Mendenhall, 446 U.S. 544
   (1980), which states that a seizure by a show of authority occurs if the totality
   of the circumstances demonstrates that a reasonable person, measured
   objectively from an innocent person’s perspective, “would have believed
   that he was not free to leave.” Id. at 554. Importantly, under Supreme Court
   precedent, to constitute a seizure, “submission to the assertion of authority”
   is necessary. California v. Hodari D., 499 U.S. 621, 626 (1991) (emphasis
   omitted); Arnold v. Williams, 979 F.3d 262, 268 (5th Cir. 2020) (“[A] Fourth
   Amendment seizure occurs in one of two ways: either an officer applies
   physical force or an officer makes a show of authority to which an individual
   submits.” (emphasis added)).
          Here, Scott plainly did not yield to any authority. To the contrary, he
   ran away from the officers instead of obeying Officer Fonseca’s demands. As
   the Supreme Court has guided, a request that does not generate the desired
   order cannot possibly produce a seizure. See Hodari D., 499 U.S. at 628
   (seizure could not “have occurred during the course of” a police chase
   because “that ‘show of authority’ did not produce [the individual’s] stop.”
   (quotation omitted)).     Because compliance, a necessary prerequisite, is




                                          4
Case: 21-51084      Document: 00516559562           Page: 5     Date Filed: 11/29/2022




                                     No. 21-51084


   absent, we agree with the district court’s conclusion that this was not a
   seizure by “show of authority.” See United States v. Silva, 957 F.2d 157, 159
   (5th Cir. 1992) (noting that a mere command, without submission by a
   defendant, would not constitute a seizure under Supreme Court precedent);
   see also Torres v. Madrid, 141 S. Ct. 989, 995 (2021) (“The latter does not
   become an arrest unless and until the arrestee complies with the demand.”).
          We similarly reject Scott’s argument that a seizure by force occurred
   when Officer Fonseca tugged on Scott’s sweatshirt sleeve. Not “every
   physical contact between” an officer and an individual is “a Fourth
   Amendment seizure”; rather, “[a] seizure requires the use of force with
   intent to restrain.” Torres, 141 S. Ct. at 998. The district court found that
   Officer Fonseca grabbed Scott’s sweatshirt sleeve with objective intent to
   move him out of the way of the apartment door—not to apprehend him.
   Because “force intentionally applied for some other purpose” does not
   amount to a Fourth Amendment seizure, Torres, 141 S. Ct. at 998, we agree
   with the district court’s conclusion that Officer Fonseca’s grab of Scott’s
   sweatshirt sleeve was not a seizure.
          Having rejected Scott’s arguments to the contrary, we hold that the
   district court did not err in its conclusion that the officers seized Scott at the
   moment they apprehended him in the stairwell.
                                        III.
          We now turn to the reasonable suspicion inquiry. A seizure comports
   with the Fourth Amendment if an officer has reasonable suspicion to believe
   that a crime has occurred or is about to occur. United States v. Arvizu, 534
   U.S. 266, 273 (2002). Reasonable suspicion is a low threshold; it is not
   probable cause. See United States v. Castillo, 804 F.3d 361, 364, 367 (5th Cir.
   2015). Instead, an officer has reasonable suspicion if, based on the totality of
   the circumstances, he has “a particularized and objective basis for suspecting




                                           5
Case: 21-51084      Document: 00516559562           Page: 6   Date Filed: 11/29/2022




                                     No. 21-51084


   the particular person stopped of criminal activity.” United States v. Cortez,
   449 U.S. 411, 417–18 (1981).
          The district court concluded that the officers had reasonable suspicion
   to detain Scott, and we agree—at the moment Scott was apprehended, the
   officers had specific and articulable facts upon which to form a reasonable
   suspicion that Scott was involved in criminal activity. See id. First, Scott was
   inside Brooke’s apartment, whom officers suspected of criminal activity.
   Because of Scott’s “close interaction” with Brooke, he “could be
   independently suspected of involvement” in crime. See United States v.
   Thomas, 997 F.3d 603, 611 (5th Cir. 2021), cert. denied, 142 S. Ct. 828 (2022).
   Thus, his “propinquity” to Brooke supported the officers’ reasonable
   suspicion. See id. Second, Scott made combative and evasive statements to
   the officers, behavior which the Supreme Court has instructed can also
   support reasonable suspicion. See, e.g., Illinois v. Wardlow, 528 U.S. 119, 124
   (2000) (concluding that “nervous, evasive behavior” supported reasonable
   suspicion). Finally, the fact that Scott fled from the officers—particularly in
   light of the aforementioned facts—weighs in favor of reasonable suspicion.
   See United States v. Vasquez, 534 F.2d 1142, 1145 (5th Cir. 1976).
          In sum, we conclude that the officers had reasonable suspicion to seize
   Scott in the stairwell. Scott’s immediate statement to the officers that he was
   armed then gave authority to the officers to perform a limited search of
   Scott’s person for firearms and, upon their determination that he was a felon,
   to retain the seized firearm. See United States v. Sanders, 994 F.2d 200, 203
   (5th Cir. 1993) (holding that, where an officer has reasonable grounds to
   believe an individual is armed, the officer may conduct a limited search of the
   individual to discover weapons that might be used to assault the officer).
   Because both the seizure and search were reasonable, the officers did not




                                          6
Case: 21-51084        Document: 00516559562             Page: 7      Date Filed: 11/29/2022




                                         No. 21-51084


   violate the Fourth Amendment. Therefore, we conclude that the district
   court did not err in denying the motion to suppress. 1
                                           IV.
           We note, however, that the district court’s judgment contains an
   error; the judgment states that Scott pleaded guilty to his offense, when, in
   fact, Scott was found guilty after a bench trial conducted under a stipulation
   of facts. We “may at any time correct a clerical error in a judgment.” Fed.
   R. Crim. P. 36; see also United States v. Spencer, 513 F.3d 490, 491–92 (5th
   Cir. 2008) (concluding that Rule 36 is the appropriate vehicle to correct
   errors in the written judgment that do not substantively alter the orally
   announced sentence). Accordingly, we remand to the district court for the
   limited purpose of correcting the judgment to reflect a finding of guilty after
   a bench trial on stipulated facts rather than a plea of guilty.
           We AFFIRM the denial of the suppression motion and REMAND
   to the district court for the limited purpose of correcting the judgment to
   reflect the conviction following a bench trial rather than a plea of guilty.




           1
            The Government argues that the officers’ seizure and search were separately
   warranted as an exercise of their authority to secure a location and detain its occupants
   under Michigan v. Summers, 452 U.S. 692 (1981). The district court did not consider this
   argument. Because we affirm the district court’s denial on the alternative basis above, we
   do not address the applicability of Summers here.




                                               7